Citation Nr: 9923811	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-01 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
impairment.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for low back disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 to July 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) from determinations rendered in July 1997, October 
1997, and December 1997 by the Muskogee, Oklahoma, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the benefits sought on appeal.  

The Board notes that it has recharacterized the issue of 
"whether the denial of a right knee condition as a duplicate 
claim is correct" to "whether new and material evidence had 
been received to reopen a claim of service connection for a 
right knee disability."  The Board finds that this issue is 
properly before the Board and in appellate status in 
accordance with 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (1998).


FINDINGS OF FACT

1. The veteran is not shown by competent medical evidence to 
have right ear hearing impairment, as defined by VA 
regulations. 

2.  The medical evidence of record demonstrates that the 
veteran suffers from hearing impairment, as defined by VA 
regulations, in the left ear only.

3.  There is no medical evidence of record demonstrating a 
nexus or link between the veteran's current left ear hearing 
impairment and service.

4.  There is no medical evidence of record demonstrating a 
nexus or link between the veteran's current bilateral 
tinnitus and service.

5.  By rating decision in April 1992, the claims of 
entitlement to service connection for a low back disorder and 
right knee disorder were denied; the veteran did not initiate 
and complete an appeal from that rating decision. 

6.  Evidence associated with the record since the April 1992 
rating decision constitutes new and material evidence because 
it bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claims of entitlement to 
service connection for a low back disorder and for a right 
knee disorder.  

7.  There is no competent medical evidence of a nexus or link 
between the veteran's current low back disorder and service.

8.  There is no medical evidence of a nexus or link between 
the veteran's current right knee disability and service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing impairment is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for bilateral tinnitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  An RO rating decision in April 1992, which denied 
entitlement to service connection for a low back disorder and 
a right knee disorder, is final.  38 U.S.C.A. § 7105 (West 
1991). 

4.  New and material evidence since the April 1992 rating 
decision having been received, the veteran's claims of 
service connection for a low back disorder and right knee 
disorder, are reopened.  38 C.F.R. § 3.156(a) (1998).

5.  The veteran's claims of entitlement to service connection 
for a low back disorder and right knee disorder are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for hearing impairment and tinnitus

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim.  
See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A July 1997 RO rating decision denied the veteran's claims of 
entitlement to service connection for hearing impairment and 
tinnitus.  Notwithstanding, the veteran has maintained his 
contentions that he presently suffers from hearing impairment 
and tinnitus sustained during active service as a result of 
acoustic trauma.  

A review of the veteran's service medical records (SMR's) 
reveal no indication that the veteran complained of, was 
treated for, or diagnosed with, hearing impairment or 
tinnitus.  Moreover, the veteran's May 1975 examination upon 
separation from service made no indication that the veteran 
had impaired hearing or tinnitus.

A December 1997 audiological examination report recounted the 
veteran's history of noise associated with his duties in 
aircraft reconnaissance, and post-service history of 
occupational noise associated with oil drilling.  The veteran 
also complained of chronic tinnitus in both ears, which was 
high frequency in composition and mild in severity.  The 
veteran's audiometric readings were as follows: for the right 
ear - 10 db at 500 Hz, 10 db at 1000 Hz, 20 db at 2000 Hz, 30 
db at 3000 Hz, and 35 db at 4000 Hz; and for the left ear - 
15db at 500 Hz, 10 db at 1000 Hz, 15 db at 2000 Hz, 30db at 
3000 Hz, and 65 db at 4000 Hz.  Speech recognition scores on 
the basis of the Maryland CNC scoring was 94% for the right 
ear and 92% for the left ear.  The examiner stated that the 
veteran had mild to moderate sensorineural hearing loss from 
4000-8000 Hz in the right ear, and moderate sensorineural 
hearing loss from 4000-8000 Hz in the left ear. 

In order to determine whether the veteran has incurred 
service-connected hearing impairment, the Board must first 
analyze whether the veteran is shown to be hearing impaired 
by VA standards, pursuant to 38 C.F.R. § 3.385 (1998), which 
states that 

[I]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

A review of the medical evidence clearly demonstrates that 
the veteran meets the criteria for left ear hearing 
impairment as defined by the applicable regulation, 38 C.F.R. 
§ 3.385, but falls short of meeting VA standards for right 
ear hearing impairment.  Therefore, service connection for 
right ear hearing impairment is precluded on the basis that 
right ear hearing impairment, for the purposes of VA 
regulations, does not exist.

With regard to the left ear hearing impairment and bilateral 
tinnitus, there is no competent medical evidence of record 
showing that his left ear hearing loss and bilateral tinnitus 
are related to service, either directly or by continuity of 
symptomatology under Savage.  

First, the SMRs show no evidence of hearing impairment or 
tinnitus during service.  Second, the veteran did not 
complain of hearing loss or tinnitus until June 1997, more 
than 20 years after separation from service.  Third, the 
December 1997 audiological examination report, which found 
that the veteran did suffer from left ear hearing impairment 
for VA purposes, and bilateral tinnitus, did not relate the 
veteran's current left ear hearing impairment or bilateral 
tinnitus to any acoustic trauma sustained in service.

The only evidence of record to support the veteran's claims 
of bilateral hearing impairment and tinnitus is his written 
contentions.  However, as a matter of law, these statements 
do not satisfy the medical diagnosis or medical nexus 
requirements and cannot, therefore, render his claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  In other words, what is needed is medical 
evidence showing the following: 1) that he has right ear 
hearing impairment under 38 C.F.R. § 3.385, and that such 
hearing impairment is related to service; 2) that his current 
left ear hearing impairment is related to service; and 3) 
that his current bilateral tinnitus is related to service.  
By this decision, the Board is informing the veteran that 
medical evidence of a current disability and causation 
thereof is required to render his claim well grounded.  38 
U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Board recognizes that this issue is being disposed of on 
appeal in a manner that differs from that used by the RO.  
The RO denied the veteran's claim on the merits, while the 
Board has concluded that the claim is not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well-
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).


II.  Whether New and Material has been received for claims of 
service connection for low back and right knee disorders

As previously noted, an April 1992 RO rating decision denied 
the veteran's claims of entitlement to service connection for 
a low back disorder and a right knee disorder.  In October 
1997, the RO rendered a rating decision denying the veteran's 
request to reopen his claim for a low back disorder on the 
basis that new and material evidence had not been submitted.  
Similarly, a December 1997 letter from the RO to the veteran 
denied his request to reopen a claim for a right knee 
disorder on the basis that new and material evidence had not 
been submitted. 

Except as provided for in 38 U.S.C.A. § 5108 (West 1991), 
when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence of record at the time of the April 1992 rating 
decision consisted of the following: the SMRs, which shows the 
veteran was treated for low back pain and muscle strain in 
October 1974; contusions to the right knee in April 1975; and 
normal X ray reports of both the lumbosacral spine and the 
right knee; and February and March 1990 VA treatment records 
showing the veteran was seen for low back muscle spasms. 

The evidence associated with the file subsequent to the April 
1992 rating decision consisted of a December 1997 VA general 
medical examination report and accompanying radiology report, 
and the lay statements of the veteran's family members and 
friends.  As this evidence bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant of evidence previously submitted, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, the evidence is deemed 
to be new and material.  Therefore, the claim is hereby 
reopened.  38 C.F.R. § 3.156(a).  

The December 1997 VA general medical examination report 
recalled the veteran's history of injuries to the veteran's 
low back and right knee during service, and recited the 
veteran's complaints of current low back pain and stiffness, 
as well as right knee pain (although it was noted that the 
veteran complained of more severe pain and problems with the 
left knee).  The examiner observed that the back was straight 
with full range of motion without tenderness in the 
paraspinal region or through movement.  The right knee was 
observed to be stable with normal alignment.  There was mild 
crepitus in both knees with normal range of motion and 
without pain.  The impression included the following: chronic 
low back strain without objective findings upon this 
examination, functional loss due to weakness and pain is 
mild; and bilateral chronic knee strain with very little 
objective findings on this examination, functional loss due 
to weakness and pain is mild.

The December 1997 VA radiology report found no abnormalities 
of the right knee and minimal degenerative osteophytic 
changes at L1-2.

The Board concludes that although this evidence is sufficient 
to reopen the veteran's claims of service connection for a 
low back disorder and a right knee disorder, it is 
insufficient to well ground such claims.  This is because 
there is no competent medical evidence of record showing that 
the currently diagnosed disorders of the low back and the 
right knee - to the minimal extent of which they are 
symptomatic - are related to service, either directly or by 
continuity of symptomatology under Savage.  

First, although the SMRs do show the veteran sustained minor 
injuries to his low back and right knee, the short-lived 
nature of the treatment received indicates that the injuries 
were acute and transitory, and were resolved.  Indeed, the 
May 1975 examination upon separation from service clinically 
evaluated the spine and musculoskeletal system as normal, and 
noted no complaints or diagnoses of disease or injury 
associated with the right knee or low back.  Second, the 
veteran did not complain of any low back pain until February 
1990, some 15 years after service, for which the available 
treatment records show was an acute and transitory attack of 
low back spasms.  Moreover, the veteran did not complain of 
right knee pain until December 1997, more than 20 years after 
separation from service.  Third, the December 1997 VA 
examination report, which found that the veteran did suffer 
from mild chronic low back strain and right knee pain, did 
not relate the current low back and right knee disabilities 
to any disease or injury sustained in service.

The only evidence of record to support the veteran's claims 
of service connection for a low back disorder and a right 
knee disorder is his own written contentions, and the lay 
statements of his family members and friends.  However, as a 
matter of law, these lay statements do not satisfy the 
medical diagnosis or medical nexus requirements and cannot, 
therefore, render his claim well grounded.  Espiritu (holding 
that laypersons are not competent to offer medical opinions).  
In other words, what is needed is medical evidence showing 
the veteran's low back and right knee disorders are related 
to service.  By this decision, the Board is informing the 
veteran that medical evidence of causation is required to 
render his claims well grounded.  38 U.S.C.A. § 5107(a); 
Robinette.


ORDER

Evidence of a well-grounded claim not having been received, 
service connection for bilateral hearing impairment is 
denied. 

Evidence of a well-grounded claim not having been received, 
service connection for bilateral tinnitus is denied. 

Evidence of a well-grounded claim not having been received, 
service connection for a low back disorder is denied.

Evidence of a well-grounded claim not having been received, 
service connection for a right knee disorder is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

